 Case 3:20-cv-00219-RJD Document 34 Filed 10/09/20 Page 1 of 2 Page ID #718




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

LISA G. PAUL,                                        )
                                                     )
                        Plaintiff,                   )
                                                     )
vs.                                                  )   Civil No. 20-cv-219-RJD
                                                     )
COMMISSIONER of SOCIAL SECURITY,                     )
                                                     )
                        Defendant.                   )

                                 MEMORANDUM AND ORDER

DALY, Magistrate Judge:

         This matter is before the Court on Plaintiff’s Petition to Award Attorney Fees Pursuant to

the Equal Access to Justice Act (EAJA). (Doc. 27). Defendant has responded that he has no

objection. (Doc. 32).

         Plaintiff asks for an award of attorney’s fees in the amount of $5,654.90 and $400.00 for

costs.

         The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. This award shall

fully and completely satisfy any and all claims for fees, costs, and expenses that may have been

payable to Plaintiff in this matter pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

         Plaintiff’s Petition to Award Attorney Fees (Doc. 27) is GRANTED. The Court awards

Plaintiff attorney’s fees in the amount of $5,654.90 (five thousand, six hundred fifty-four dollars

and ninety cents) and costs in the amount of $400.00 (four hundred dollars).

         The amount awarded is payable to Plaintiff and is subject to set-off for any debt owed by

Plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also, Harrington v.


                                                 1
 Case 3:20-cv-00219-RJD Document 34 Filed 10/09/20 Page 2 of 2 Page ID #719




Berryhill, 906 F.3d 561 (7th Cir. 2018). However, any part of the award that is not subject to

set-off to pay Plaintiff’s pre-existing debt to the United States shall be made payable to

Plaintiff’s attorney pursuant to the EAJA assignment executed by Plaintiff and attached to the

Petition.

        IT IS SO ORDERED.

        DATED: October 9, 2020.


                                                  s/ Reona J. Daly
                                                  REONA J. DALY
                                                  United States Magistrate Judge




                                              2
